Citation Nr: 0740070	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-29 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to reinstatement of dependency and indemnity 
compensation (DIC) benefits as a remarried widow. 


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 until 
his death in April 1972.  The appellant is his remarried 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied reinstatement of the appellant's 
DIC benefits. 

The appellant was scheduled for an RO in January 2006 and a 
Board hearing in May 2006; however, she failed to appear for 
these hearings and provided no explanation for her absences.  
Her hearing requests, therefore, are deemed withdrawn.  See 
38 C.F.R. §§ 20.702(d); 20.704(d) (2007).   


FINDINGS OF FACT

1. The appellant was married to the veteran at the time of 
his death in April 1972, and was subsequently awarded DIC 
benefits.

2. The appellant remarried in October 1994 and has been 
married to the same spouse ever since.

3. At the time of her remarriage, the appellant was under the 
age of 57 years.

4. The appellant's DIC benefits were terminated at the time 
of her remarriage. 


CONCLUSION OF LAW

The appellant is not eligible for reinstatement of DIC 
benefits as the remarried widow of a veteran as a matter of 
law.  38 U.S.C.A. § 103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.50, 3.55 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, as a general rule, VA has 
a duty to assist a claimant in developing the facts pertinent 
to her claim, and to notify her of the evidence necessary to 
complete an application for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  However, for the reasons detailed below, 
the Board concludes that the appellant's claim must be denied 
as a matter of law.  In VAOPGCPREC 5-2004, VA's Office of 
General Counsel held that the law does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the United States Court of 
Appeals for Veterans Claims (Court) has held that neither the 
duty to assist nor the duty to notify is applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married at the time of his 
death in April 1972.  Following the veteran's death, the 
appellant received DIC benefits, which were terminated upon 
her remarriage in October 1994.  At the time of her 
remarriage, the appellant was 51 years old; she is still 
currently married to the same spouse.

The appellant is claiming that her DIC benefits should be 
restored.  Within her substantive appeal, the appellate 
contends that she should not be subject Public Law 108-183 
because it was not in effect at the time of her remarriage.  
This amendment to Title 38 of the United States Code, 
effective January 1, 2004, states that the remarriage after 
age 57 of the surviving spouse of a veteran shall not bar the 
furnishing of benefits specified in paragraph (5) to such 
person as the surviving spouse of the veteran.  38 U.S.C.A. § 
103(d)(2)(B).

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated until the subsequent marriage has ended, 
such as by death, divorce, or annulment.  See 38 U.S.C.A. § 
103(d); 38 C.F.R. § 3.55.  As set out above, legislation has 
carved out some limited exceptions, providing for specific 
benefits to certain surviving spouses whose remarriages are 
still intact.  In the Veterans Benefits Act of 2002, 
retention of CHAMPVA benefits was authorized for surviving 
spouses who remarried after the age of 55.  Pub. L. 107-330, 
§ 101(a), 116 Stat. 2820 (2002) (codified at 38 U.S.C.A. § 
103(d)(2)(B)).  The following year, legislation was enacted, 
permitting surviving spouses who remarried after the age of 
57 to retain additional VA benefits, such as DIC and 
dependents' educational assistance.  Veterans Benefits Act of 
2003, Pub. L. 108-123, § 101(a), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C.A. § 103(d)(2)(B)).  

Thus, the law as it stands currently authorizes DIC benefits 
for surviving spouses who are currently remarried, but only 
if they remarried after the age of 57.  The Board is unaware 
of the reasons for the selection of this age as the cutoff; 
but the Board's function is to apply the law, as it stands, 
to the facts of a particular case.  The law clearly 
authorizes benefits only with the stated age limitations.

In this case, as mentioned above, the record reflects and the 
appellant does not dispute that she was under age 57 at the 
time of her remarriage in October 1994.  The Board 
acknowledges that had she been 57 when her remarriage had 
taken place she would be entitled to reinstatement of DIC 
benefits under the current law.  Nevertheless, she was not 
and as the law is clearly stated, her appeal must fail.  

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to reinstatement of DIC benefits as a remarried 
widow is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


